Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 14, 2018

The Court of Appeals hereby passes the following order:

A19D0065. GIRISH MODI v. AARTI PANDYA AKA ARATI PANDYA.

      On June 27, 2018, the trial court dismissed with prejudice Girish Modi’s action
against Aarti Pandya, M. D., and Aarti Pandya, M. D., P. C. Thereafter, Modi filed
a motion for reconsideration, which the trial court denied. On August 21, 2018, Modi
filed this application for discretionary review, seeking to appeal the trial court’s
orders. Modi also filed two identical motions to sanction opposing counsel, alleging
that counsel made various misstatements to the trial court. See Court of Appeals Rule
7. We, however, lack jurisdiction over this application.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). This statutory deadline is
jurisdictional, and we cannot accept an application for appeal not made in compliance
with OCGA § 5-6-35 (d). Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Modi filed his application 55 days after entry of the dismissal order.
Although he filed a motion for reconsideration, the denial of a motion for
reconsideration of an appealable order or judgment is not itself appealable and does
not extend the time for filing a notice of appeal or an application for appeal. See Bell
v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173
Ga. App. 271, 271 (326 SE2d 5) (1985). Thus, Modi’s application is untimely as to
the dismissal order and invalid as to the order denying reconsideration. Accordingly,
the application is hereby DISMISSED. Modi’s motions for sanctions are hereby
DENIED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/14/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.